DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PLURALITY OF SCAN DRIVER HAVING SHARED SCAN LINES AND DISPLAY APPARATUS INCLUDING THE SAME.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (U.S. Patent Pub. No. 2018/0018920).
Regarding claim 1, Kim discloses a display apparatus (fig. 1) comprising: 
a display panel (1) displaying an image, (fig. 1, [0061]); and 
a scan driver (10 and 20) including a one-side stage (i.e. stages 10a-10c) disposed at one side (left side) of the display panel (1) and an other-side stage (i.e. stages 20a-20c) disposed at the other side (right side) of the display panel (1), (fig. 1, [0066]),
wherein each of the one-side stage (10a) and the other-side stage (20a) includes at least two output terminals (i.e. output terminals of G1a and G2a for stage 10a and output terminals G0b and G1b for stage 20a), and a first output terminal (G1a) of the one-side stage (10a) and a second output terminal (G1b) of the other-side stage (20a) shares one scan line (GL1) disposed in the display panel (10), (fig. 1, [0063 and 0067-0072]).

	Regarding claim 2, Kim discloses wherein the first output terminal (G1a) of the one-side stage (10) and the second output terminal (G1b) of the other-side stage (20a) output a scan signal having a same pulse as the one scan line (GL1), (figs. 1-2, [0076]).

Regarding claim 13, Kim discloses a display apparatus (fig. 1), comprising: 
a display panel (1) having arranged thereon a plurality of scan lines (GL1-GLn), (fig. 1, [0062]); and 
(fig. 1, [0066]), 
wherein the first-side stage (10a) includes a first output terminal (G1a) and a second output terminal (G2a), and the second-side stage (20a) includes a first output terminal (G0b) and a second output terminal (G1b), 
wherein the first output terminal (G1a) of the first-side stage (10a) and the second output terminal (G1b) of the second-side stage (20a) are connected to each other and shares one scan line (GL1) disposed in the display panel (1), (fig. 1, [0063 and 0067-0072]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al (U.S. Patent Pub. No. 2016/0379546; hereinafter referenced as Kim 546’).

	Regarding claim 3, Kim discloses wherein the one-side stage and the other-side stage simultaneously output a scan signal having the same pulse through the first (figs. 1-2, [0076]).
	However, Kim does not mention the one-side stage and the other-side stage operate based on different clock signals.
	In a similar field of endeavor, Kim 546’ wherein the one-side stage (STL3) and the other-side stage (STR3) operate based on different clock signals (i.e. stage STL3 operate based on CLK1 and CLK2 and stage STR3 operate based on CLK1 and CLK10) and simultaneously output a scan signal (VOUT1) having the same pulse through the first output terminal (Tu1) of the one-side stage (STL3) and the second output terminal (Tu2) of the other-side stage (STR3), (fig. 7, [0058-0060]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Kim, by specifically providing the different clock signals, as taught by Kim 546’, for the purpose of reducing the size of the gate driving circuit and implement the uniform image quality, [0062].

Regarding claim 5, Kim 546’ discloses wherein the one-side stage (i.e. STL3) and the other-side stage (i.e. STR3) each comprise the same circuit and differ in connection structure of clock signal lines (i.e. CLK1-CLK10), (figs. 5 and 7, [0042-0045 and 0058-0059]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Kim, by specifically providing the different clock signals, as taught by Kim 546’, for the purpose of reducing the size of the gate driving circuit and implement the uniform image quality, [0062].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim 546’ and in view of Liu et al (U.S. Patent Pub. No. 2021/0241673).

	Regarding claim 4, Kim 546’ discloses wherein the different clock signals comprise at least two clock signals (CLK1, CLK2 and CLK10), (fig. 7, [0058-0060]).
However, Kim in view of Kim 546’ does not mention wherein the different clock signals comprise at least two clock signals for generating a logic low pulse with the at least two clock signals being adjacent to each other. 
	In a similar field of endeavor, Liu teaches wherein the different clock signals (CLK1-CLK8) comprise at least two clock signals for generating a logic low pulse (i.e. when clock signals are at low state) with the at least two clock signals (i.e. CLK1 and CLK3) being adjacent to each other, (figs. 13-14, [0179-0183]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Kim in view of Kim 546’, by specifically providing the clock signals being adjacent to each other, as taught by Liu, for the purpose of reducing risk of flicker while achieving low power consumption, [0211].

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Liu.

	Regarding claim 8, Kim discloses everything as specified above in claim 1.  However, Kim does not mention the first-fourth clock signals.
(figs. 13-14, [0179-0183]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Kim, by specifically providing the clock signals, as taught by Liu, for the purpose of reducing risk of flicker while achieving low power consumption, [0211].

	Regarding claim 9, Liu discloses wherein at least one of the one-side stage (Sz1) operates based on the first clock signal (CLK1) and the second clock signal (CLK2) generated adjacent to the first clock signal, 
at least one of the other-side stage (Sr1) operates based on the first clock signal (CLK1) and the fourth clock signal (CLK6) generated by being spaced apart from the first clock signal (CLK1), (figs. 13-14, [0179-0183]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Kim, by specifically providing the clock signals, as taught by Liu, for the purpose of reducing risk of flicker while achieving low power consumption, [0211].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Liu and in view of Lee et al (U.S. Patent Pub. No. 2018/0059497).

Regarding claim 10, Liu discloses wherein at least one of the one-side stage (Sz1) starts an operation based on a first start signal (STV_O), at least one of the other-side (Sr1) stage starts an operation based on a second start signal (STV_E), (fig. 14, [0165]).
	However, Kim in view of Liu does not mention a second start signal generated before the first start signal.
	In a similar field of endeavor, Lee teaches wherein at least one of the one-side stage (SG1-1) starts an operation based on a first start signal (STVP1), at least one of the other-side stage (SG2-1) starts an operation based on a second start signal (STVP2) generated before the first start signal (i.e. STVP2 is generated before STVP1 during frame 2), (figs. 3-5 and 7, [0084 and 0143-0145]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Kim in view of Liu, by specifically providing the start of the second start signal to be generated before the first start signal, as taught by Lee, for the purpose of changing the direction in which the gate signals are applied to the gate lines for each frame to increase the image quality, [0152]. 

Allowable Subject Matter
Claims 11-12 are allowed.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 6, Lim et al (U.S. Patent Pub. No. 2019/0156730) discloses wherein either the one-side stage or the other-side stage comprises: 
a first transistor (Td) including a gate electrode connected to a fourth clock signal line (Vst) and a second electrode connected to a first electrode of a third transistor (Ts2); 
a 2-1th transistor (Ts3) including a gate electrode connected to a scan high voltage line (VGH), a first electrode connected to a gate electrode of a 6-1th transistor (Tb1), and a second electrode connected to a QA node (Q); 
a 2-2th transistor (Ts4) including a gate electrode connected to the scan high voltage line (VGH), a first electrode connected to a gate electrode of a 6-2th transistor (Tb3), and a second electrode connected to the QA node (Q); 
a third transistor (Ts2) including a gate electrode connected to a QB node (QB), the first electrode connected to the second electrode of the first transistor (Td), and a second electrode connected to a scan low voltage line (VGL); 
a fourth transistor (Tpd) including a gate electrode connected to a third clock signal line (CLK(N+3), a first electrode connected to the scan high voltage line (VGH), and a second electrode connected to the QB node (QB); 
the 6-1th transistor (Tb1) including the gate electrode connected to the first gate of the 2-1th transistor (Ts3), a first electrode connected to a first clock signal line (CLK(N)), and a second electrode connected to a first output terminal (Gout1(N)); 

a 7-1th transistor (Tb2) including a gate electrode connected to the QB node (QB), a first electrode connected to the first output terminal (Gout1(N)), and a second electrode connected to the scan low voltage line; 
a 7-2th transistor (Tb4) including a gate electrode connected to the QB node (QB), a first electrode connected to the second output terminal (Gout2(N)), and a second electrode connected to the scan low voltage line (VGL); and 
an eighth transistor (Ts1) including a gate electrode connected to the QA node (Q), a first electrode connected to the QB node (QB), and a second electrode connected to the scan low voltage line (VGL), (fig. 6).

	Kim et al (U.S. Patent Pub. No. 2019/0035322) discloses:
a first transistor (T5) including a gate electrode connected to a fourth clock signal line (G1CLK2), a first electrode connected to a start signal line (G1VST),
a third transistor (T7) including a gate electrode connected to a QB node (QB), the first electrode connected to the second electrode of the first transistor (T5), and a second electrode connected to a scan high voltage line (VGH); 
a fourth transistor (T8) including a gate electrode connected to the fourth clock signal line (G1CLK2), a first electrode connected to the scan low voltage line (VGL1), and a second electrode connected to the QB node (QB); 

a 7-2th transistor (T4) including a gate electrode connected to the QB node, a first electrode connected to the second output terminal (Gout2), and a second electrode connected to the scan high voltage line (VGL2), (fig. 5).

	However, none of the prior art of record teaches alone or in combination the limitation “a fifth transistor including a gate electrode connected to the start signal line, a first electrode connected to the QB node, and a second electrode connected to the scan high voltage line; an eighth transistor including a gate electrode connected to the QA node, a first electrode connected to the QB node, and a second electrode connected to the scan high voltage line” as recited in claim 6. 

	Claim 7 is dependent upon claim 6 and is allowed for the reason set forth above in claim 6. 

Claim 11 is similar to claim 6 and is allowed for the reason set forth above in claim 6.

Claim 12 is dependent upon claim 11 and is allowed for the reason set forth above in claim 11. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/           Primary Examiner, Art Unit 2691